Name: Decision NoÃ 862/2010/EU of the European Parliament and of the Council of 22Ã September 2010 on the participation of the Union in a Joint Baltic Sea Research and Development Programme (BONUS) undertaken by several Member States Text with EEA relevance
 Type: Decision
 Subject Matter: natural environment;  research and intellectual property;  EU finance;  deterioration of the environment;  environmental policy;  economic policy
 Date Published: 2010-09-30

 30.9.2010 EN Official Journal of the European Union L 256/1 DECISION No 862/2010/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 22 September 2010 on the participation of the Union in a Joint Baltic Sea Research and Development Programme (BONUS) undertaken by several Member States (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 185 and 188, second paragraph, thereof, Having regard to the proposal from the European Commission, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Decision No 1982/2006/EC of the European Parliament and of the Council of 18 December 2006 concerning the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007 to 2013) (3) (the Seventh Framework Programme) provides for Community participation in research and development programmes undertaken by several Member States, including participation in the structures created for the execution of those programmes, within the meaning of Article 169 of the Treaty establishing the European Community (EC Treaty). (2) Council Decision 2006/971/EC of 19 December 2006 concerning the Specific Programme Cooperation implementing the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007 to 2013) (4) encourages a cross-thematic approach to research topics relevant to one or more themes of the Seventh Framework Programme, and in this context identified an initiative under Article 169 of the EC Treaty in the field of Joint Baltic Sea research as one of the fields suitable for Community participation in jointly implemented national research programmes. (3) The Baltic Sea ecosystem, a semi-land locked European inland sea, is one of the worlds largest brackish water bodies and has been seriously affected by many natural pressures and pressures caused by human activity, such as pollution from dumped chemical weapons, for example war gases dating back to the Second World War, and from heavy metal compounds, organic substances, radioactive material, and heating oil and petroleum spills. The development of agriculture in the Baltic Sea drainage basin has likewise caused excessive inputs of fertilisers and organic material leading to advanced eutrophication, and the introduction of non-endemic alien organisms into the environment. The unsustainable exploitation of fish stocks and climate change are causing the loss of original biodiversity. Those factors, as well as continuing human activity, including infrastructure projects directly on and in the immediate vicinity of the coast and in the Baltic Sea drainage basin, and ecologically unsustainable tourism, are degrading the natural environment. All this is seriously reducing the capacity of the Baltic Sea to sustainably provide the goods and services upon which people depend directly and indirectly for social, cultural and economic benefits. (4) The European Council of 14 December 2007 highlighted concern for the status of the environment in the Baltic Sea, as reflected in the Communication from the Commission of 10 June 2009 to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions concerning the European Union Strategy for the Baltic Sea Region. Moreover, the Council invited the Commission to present a proposal for an initiative under Article 169 of the EC Treaty for the Baltic Sea Region. (5) Science should contribute to addressing such challenges and finding solutions to the urgent environmental problems in the Baltic Sea. However, the gravity of the present situation calls for a qualitative and quantitative stepping-up of current research in the Baltic region through the development and implementation of a fully-integrated approach whereby the relevant research programmes of all the bordering States can be streamlined and focused in order to address the complex and urgent issues in a coordinated, efficient and effective manner. (6) At present, a number of research and development programmes or activities undertaken by Member States individually at national level to support research and development in the Baltic Sea region are not sufficiently coordinated at Union level to achieve the critical mass required in strategic research and development areas. (7) Furthermore, existing sector-specific research structures, which have evolved throughout a long history of national policies, are deeply rooted in national governance systems and prevent the development and funding of the multi-disciplinary, inter-disciplinary and trans-disciplinary environmental research needed to address the Baltic Sea challenges. (8) While there is a long tradition of Baltic Sea research cooperation with countries both within and outside the Baltic Sea area, collaborative efforts have so far lacked adequate financial resources for the optimal exploitation of the research potential due to the unequal economic and development situation in those countries as well as highly diverse national research agendas, research themes and priorities. (9) The Commission, in its work programme for 2007-2008 of 11 June 2007 for the implementation of the Specific Programme Cooperation, provided financial support to BONUS ERA-NET and ERA-NET PLUS in the field of Baltic Sea environmental research in order to strengthen cooperation between environmental research funding agencies in the Baltic region and facilitate the transition to a joint research and development programme in the Baltic Sea to be implemented on the basis of Article 169 of the EC Treaty. (10) By and large, BONUS ERA-NET and ERA-NET PLUS have worked well and it is thus important to ensure the continuity of the research efforts in order to address the pressing environmental challenges. (11) In line with the approach of the Seventh Framework Programme and as acknowledged in the consultations with stakeholders undertaken during BONUS ERA-NET, there is a need for policy-driven research programmes in the Baltic region. (12) Denmark, Germany, Estonia, Latvia, Lithuania, Poland, Finland and Sweden (the Participating States) have agreed to jointly undertake the Joint Baltic Sea Research and Development Programme BONUS (BONUS). BONUS aims to support scientific development and innovation by providing the necessary legal and organisational framework for trans-national cooperation between the Baltic Sea States on environmental research in the Baltic Sea region. (13) While largely focused on environmental research, BONUS cuts across a number of related Union research programmes on a range of human activities having accumulated impacts on ecosystems such as fisheries, aquaculture, agriculture, infrastructure (including in the field of energy), transport, training and mobility of researchers as well as socioeconomic issues. BONUS is of considerable relevance to a number of Union policies and directives including the Union Strategy for the Baltic Sea Region; the Common Fisheries Policy; the Common Agricultural Policy, Directive 2000/60/EC of the European Parliament and of the Council of 23 October 2000 establishing a framework for Community action in the field of water policy (5); Directive 2008/56/EC of the European Parliament and of the Council of 17 June 2008 establishing a framework for Community action in the field of marine environmental policy (Marine Strategy Framework Directive) (6), as well as international commitments of the Union such as the HELCOM Baltic Sea Action Plan. As a result, many other areas of Union policy will benefit from BONUS. (14) In order to increase the impact of BONUS, the Participating States have agreed to the Union participating in it. (15) BONUS should include a strategic phase, followed by the implementation phase, to provide an opportunity to carry out a wide stakeholder consultation on a strategically-driven research agenda also capable of tackling emerging research needs. During the strategic phase of BONUS, the involvement of additional sector-oriented funding agencies should be sought to further enhance the integration of research addressing cross-sectoral end-user needs and to ensure the effective use and uptake of results for policy and resource management arrangements across a wide array of economic sectors. (16) At the end of the strategic phase, the Commission should verify that the Strategic Research Agenda, Stakeholders Consultation Platforms and implementation modalities are in place for BONUS to enter the implementation phase. The Commission may, if appropriate, make recommendations for improving the Strategic Research Agenda. The transition to the implementation phase should be seamless and without delays. (17) Participating States have agreed to contribute EUR 50 million to BONUS. In-kind contributions in the form of access to and use of infrastructures (in-kind infrastructure contribution) should be allowed, provided that they do not represent a significant part of the entire contribution. They should be subject to an evaluation of their value and their utility for carrying out BONUS projects. (18) The Union participation in BONUS should not exceed EUR 50 million for its entire duration and match, within that limit, the contribution of the Participating States in order to increase their interest in carrying out BONUS jointly. Most of the Union financial contribution should be allocated to the implementation phase. A ceiling should be defined for each phase. The ceiling for the implementation phase should be increased by any amount remaining after implementation of the strategic phase. (19) The joint implementation of BONUS requires a dedicated implementation structure, as provided for in Decision 2006/971/EC. The Participating States have agreed on such a dedicated implementation structure and set up the Baltic Organisations Network for Funding Science (BONUS EEIG) to implement BONUS. BONUS EEIG should be the recipient of the Union financial contribution. While reminding the Participating States that the principle of a real common pot is important, each Participating State will decide, in accordance with the funding rules and procedures common to BONUS, whether to administer its own contribution or whether its contribution will be administered by BONUS EEIG. BONUS EEIG should also ensure that the implementation of BONUS complies with the principle of sound financial management. (20) The Union financial contribution should be subject to formal commitments from the competent national authorities of the Participating States and the payment of their financial contributions. (21) The payment of the Union contribution for the strategic phase should be subject to the conclusion of a grant agreement between the Commission on behalf of the Union and BONUS EEIG that should be governed by Regulation (EC) No 1906/2006 of the European Parliament and of the Council of 18 December 2006 laying down the rules for the participation of undertakings, research centres and universities in actions under the Seventh Framework Programme and for the dissemination of research results (2007 to 2013) (7) in order to facilitate and simplify its management. (22) The payment of the Union contribution for the implementation phase should be subject to the conclusion of an implementation agreement between the Commission on behalf of the Union and BONUS EEIG, containing the detailed arrangements for the use of the Union financial contribution. This part of the Union financial contribution should be managed under indirect centralised management in accordance with Articles 54(2)(c) and 56 of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (8) (Financial Regulation), and Articles 35, 38(2) and 41 of Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (9). (23) Any interest accruing on the contributions paid to BONUS EEIG should be considered to be its revenue and assigned to the implementation of BONUS. (24) In order to protect its financial interests, the Union should have the right to reduce, withhold or terminate its financial contribution in the event that BONUS is implemented inadequately, partially or late, or the Participating States do not contribute, or contribute partially or late, to the financing of BONUS, on the terms set out in the agreements to be concluded between the Union and BONUS EEIG. (25) In order to efficiently implement BONUS, during the implementation phase, financial support should be granted to participants in BONUS projects selected at the central level under the responsibility of BONUS EEIG following calls for proposals. The grant and payment of such financial support to participants in BONUS should be transparent, unbureaucratic and in accordance with common rules in line with the Seventh Framework Programme. (26) Whilst the Joint Research Centre is a department of the Commission, its institutes nevertheless possess research capabilities that are relevant to BONUS and could contribute to its implementation. It is therefore appropriate to define the role of the Joint Research Centre in terms of its eligibility for funding. (27) In order to assure equal treatment, the evaluation of proposals should follow the same principles applicable to proposals submitted under the Seventh Framework Programme. Therefore the evaluation of proposals should be performed centrally under the responsibility of BONUS EEIG by independent experts with a good knowledge of local conditions on the basis of transparent and common criteria, and funding should be allocated in accordance with a centrally approved ranking list. Ranking and priority order should be approved by BONUS EEIG strictly following the outcome of the independent evaluation, which should be binding. (28) Any Member State and any country associated with the Seventh Framework Programme should be entitled to join BONUS. (29) In line with the objectives of the Seventh Framework Programme, participation by any other countries in BONUS, in particular those countries bordering the Baltic Sea or providing its drainage basin, should be possible where such participation is provided for by the relevant international agreement and where both the Commission and the Participating States agree to it. In accordance with the Seventh Framework Programme, the Union should have the right to agree on the conditions relating to its financial contribution to BONUS with regard to the participation by other countries in accordance with the rules and conditions set out in this Decision. (30) Appropriate measures should be taken to prevent irregularities and fraud and the necessary steps should be taken to recover funds lost, wrongly paid or incorrectly used in accordance with Council Regulations (EC, Euratom) No 2988/95 of 18 December 1995 on the protection of the European Communities financial interests (10) and (Euratom/EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities financial interest against fraud and other irregularities (11) and Regulation (EC) No 1073/1999 of the European Parliament and of the Council of 25 May 1999 concerning investigations conducted by the European Anti-Fraud Office (OLAF) (12). (31) The research activities carried out under BONUS should conform to ethical principles in accordance with the general principles of the Seventh Framework Programme, and follow the principles of gender mainstreaming and gender equality, and sustainable development. (32) In the light of an interim evaluation conducted by the Commission, assisted by independent experts with a good knowledge of local conditions, the Commission should assess the quality and efficiency of the implementation of BONUS and progress towards the objectives set, and should conduct a final evaluation. (33) The participants in BONUS should communicate and disseminate their results widely, in particular to other similar regional marine research projects and make the information publicly available. (34) The successful implementation of the projects already carried out under BONUS ERA-NET and BONUS ERA-NET PLUS brought to light the disastrous condition of the Baltic Sea. The state of the Baltic Sea environment should therefore continue to be subject to further research activities, HAVE ADOPTED THIS DECISION: Article 1 Union financial contribution 1. The financial contribution of the Union to the Joint Baltic Sea Research and Development Programme BONUS (BONUS) undertaken jointly by Denmark, Germany, Estonia, Latvia, Lithuania, Poland, Finland and Sweden (the Participating States), shall be provided under the conditions set out in this Decision. 2. The Union shall make a financial contribution not exceeding EUR 50 million for the entire duration of BONUS in accordance with Regulation (EC) No 1906/2006 during the strategic phase and in accordance with Article 54(2)(c) of the Financial Regulation during the implementation phase. Within that ceiling, the Union financial contribution shall match the contribution of the Participating States. 3. The Union financial contribution shall be paid jointly from the budget appropriations allocated to all the relevant themes of the Specific Programme Cooperation. Article 2 Implementation of BONUS 1. BONUS shall be implemented by the Baltic Organisations Network for Funding Science (BONUS EEIG). 2. BONUS shall be implemented in two phases, namely, a strategic phase followed by an implementation phase in accordance with Annex I. 3. The strategic phase of BONUS shall last up to 18 months. It shall prepare the implementation phase. During the strategic phase, BONUS EEIG shall carry out the following tasks: (a) preparation of the Strategic Research Agenda defining the part on scientific content of BONUS focusing on calls for proposals, in conformity with the objectives set in the Seventh Framework Programme; (b) setting up of the Stakeholder Consultation Platforms with the aim of strengthening and institutionalising the involvement of stakeholders from all relevant sectors; (c) preparation of the implementation modalities, including legal and financial rules and procedures, provisions governing the intellectual property rights arising from BONUS activities, human resources and communication aspects. 4. The implementation phase shall last for a minimum period of 5 years. During the implementation phase the calls for proposals shall be published with a view to funding projects which address the objectives of BONUS. Those calls for proposals shall be targeted at multi-partner and trans-national projects, encouraging an adequate participation of small and medium-sized enterprises, and include research, technological development, training and dissemination activities. Projects shall be selected according to the principles of equal treatment, transparency, independent evaluation, co-financing, no-profit, non-retroactivity and financing not cumulated with other Union sources. The grant and payment of financing to participants in BONUS shall comply with common rules in line with the Seventh Framework Programme. Article 3 Conditions for the Union financial contribution 1. The Union financial contribution for the strategic phase shall not exceed EUR 1,25 million and match, within that limit, the contribution of the Participating States. The commitment of the Union to contribute to the strategic phase shall be conditional upon an equivalent commitment from the Participating States. 2. The Union financial contribution for the implementation phase shall not exceed EUR 48,75 million and match, within that limit, the contribution of the Participating States. That ceiling may be increased by any amount remaining after the implementation of the strategic phase. During the implementation phase, up to 25 % of the contribution from the Participating States may consist in providing in-kind infrastructure contribution. 3. The Union financial contribution for the implementation phase shall be conditional upon: (a) the establishment by the Participating States of the Strategic Research Agenda, Stakeholders Consultation Platforms and the implementation modalities referred to in Article 2(3), as well as the progress made towards the achievement of objectives and deliverables set out in Annex I, section 2. The Commission may, if appropriate, make recommendations for improving the Strategic Research Agenda; (b) demonstration by BONUS EEIG of its capacity to implement BONUS, including receiving, allocating and monitoring the Union financial contribution under indirect centralised management in accordance with Articles 54(2)(c) and 56 of the Financial Regulation and Articles 35, 38(2) and 41 of Regulation (EC, Euratom) No 2342/2002 and in accordance with the principle of sound financial management; (c) the maintenance and application of an appropriate and efficient governance model for BONUS in conformity with Annex II; (d) the efficient carrying out of the activities relating to the implementation phase of BONUS set out in Annex I by BONUS EEIG, which entails the launch of calls for proposals for the award of grants; (e) a commitment by each Participating State to contribute its share of the financing to BONUS and the effective payment of their financial contribution, in particular the funding of participants in BONUS projects selected following the calls for proposals; (f) compliance with the State aid rules of the Union, and in particular with the Community Framework for State Aid for Research and Development and Innovation (13); (g) ensuring a high level of scientific excellence, observance of ethical principles in accordance with the general principles of the Seventh Framework Programme, and adherence to the principles of gender mainstreaming and gender equality, and to the principle of sustainable development. Article 4 Participation of the Joint Research Centre 1. The Joint Research Centre shall be eligible for funding by BONUS under the same conditions as those for eligible entities of the Participating States. 2. The own resources of the Joint Research Centre, which are not covered by funding from BONUS, shall not be considered as part of the Union financial contribution within the meaning of Article 1. Article 5 Agreements between the Union and BONUS EEIG 1. The detailed arrangements for the management and control of funds and the protection of the Unions financial interests during the strategic phase shall be laid down in a grant agreement to be concluded between the Commission on behalf of the Union and BONUS EEIG in accordance with the rules set out in this Decision and in Regulation (EC) No 1906/2006. 2. The detailed arrangements for the management and control of funds and the protection of the Unions financial interests during the implementation phase shall be laid down in an implementation agreement and annual financial agreements to be concluded between the Commission on behalf of the Union and BONUS EEIG. The implementation agreement shall in particular include the following: (a) a definition of the tasks delegated; (b) provision for the protection of Union funds; (c) the conditions and detailed arrangements for performing the tasks, including funding rules and upper funding limits applicable to BONUS projects, appropriate provisions for demarcating responsibilities and implementing controls; (d) rules on reporting to the Commission on how the tasks are performed; (e) the conditions under which the performance of tasks ceases; (f) detailed arrangements for Commission scrutiny; (g) conditions governing the use of a separate bank account and the treatment of the interest yielded; (h) provisions ensuring the visibility of Union action in relation to the other activities of BONUS EEIG; (i) an undertaking to refrain from any act that may give rise to a conflict of interests within the meaning of Article 52(2) of the Financial Regulation; (j) provisions governing the intellectual property rights arising from the implementation of BONUS as referred to in Article 2; (k) the criteria to be used in the interim and final evaluations, including those referred to in Article 13. 3. The Commission shall make an ex-ante assessment of BONUS EEIG in order to obtain evidence of the existence and proper operation of the procedures and systems referred to in Article 56 of the Financial Regulation. Article 6 Interest generated from contributions The interest accrued on the financial contributions allocated to BONUS shall be considered as revenue of BONUS EEIG and shall be assigned to BONUS. Article 7 Reduction, withholding or termination of the Union financial contribution Where BONUS is not implemented or is implemented inadequately, partially or late, the Union may reduce, withhold or terminate its financial contribution, taking into account the progress in the implementation of BONUS. Where the Participating States do not contribute or contribute only partially or late to the financing of BONUS, the Union may reduce its financial contribution, taking into account the amount of public funding allocated by the Participating States under the terms of the grant agreement referred to in Article 5(1). Article 8 Protection of the Unions financial interests by the Participating States In implementing BONUS, the Participating States shall take the legislative, regulatory, administrative or other measures necessary for protecting the Unions financial interests. In particular, the Participating States shall take the necessary measures to ensure full recovery of any amounts due to the Union in accordance with the Financial Regulation and Regulation (EC, Euratom) No 2342/2002. Article 9 Control by the Commission and the Court of Auditors The Commission and the Court of Auditors of the European Union shall be entitled to carry out all the checks and inspections necessary to ensure the proper management of the Union funds and to protect the Unions financial interest against any fraud or irregularity. To this end, the Participating States and BONUS EEIG shall make available all the relevant documents to the Commission and the Court of Auditors. Article 10 Mutual information The Commission shall communicate all relevant information to the European Parliament, the Council and the Court of Auditors. The Participating States shall be invited to submit to the Commission, through BONUS EEIG, any additional information requested by the European Parliament, the Council or the Court of Auditors concerning the financial management of BONUS EEIG that is consistent with the overall reporting requirements set out in Article 13. Article 11 Participation of other Member States and associated countries Any Member State and any country associated with the Seventh Framework Programme may join BONUS in accordance with the criteria set out in Article 3(1) and Article 3(3)(e) and (f). Member States and associated countries that have joined BONUS shall be regarded as Participating States for the purposes of this Decision. Article 12 Participation of other countries The Participating States and the Commission may agree to the participation of any other country subject to the criteria set out in Article 3(1) and Article 3(3)(e) and (f), provided that such participation is provided for by the relevant international agreement. The Participating States and the Commission shall define the conditions under which legal entities established or resident in such country shall be eligible for BONUS funding. Article 13 Annual reporting and evaluation The Commission shall include a report of the activities of BONUS in the annual report on the Seventh Framework Programme presented to the European Parliament and the Council pursuant to Article 190 of the Treaty on the Functioning of the European Union. The Commission shall carry out an interim evaluation of BONUS no later than 31 December 2014. That evaluation shall cover progress towards the objectives set out in Article 2 and Annex I, as well as the recommendations of BONUS on the most appropriate ways to further enhance integration and the quality and efficiency of the implementation, including scientific, management and financial integration and whether the level of the financial contributions of the Participating States is appropriate, given the potential demand from their national research communities. The Commission shall communicate the conclusions of its interim evaluation, accompanied by its observations, to the European Parliament and the Council. At the end of Union participation in BONUS but no later than 31 December 2017, the Commission shall conduct a final evaluation of BONUS. The Commission shall submit the results of that evaluation to the European Parliament and the Council. Article 14 Entry into force This Decision shall enter into force on the third day following its publication in the Official Journal of the European Union. Article 15 Addressees This Decision is addressed to the Member States. Done at Strasbourg, 22 September 2010. For the European Parliament The President J. BUZEK For the Council The President O. CHASTEL (1) Opinion of 29 April 2010 (not yet published in the Official Journal). (2) Position of the European Parliament of 16 June 2010 (not yet published in the Official Journal) and decision of the Council of 12 July 2010. (3) OJ L 412, 30.12.2006, p. 1. (4) OJ L 400, 30.12.2006, p. 86. (5) OJ L 327, 22.12.2000, p. 1. (6) OJ L 164, 25.6.2008, p. 19. (7) OJ L 391, 30.12.2006, p. 1. (8) OJ L 248, 16.9.2002, p. 1. (9) OJ L 357, 31.12.2002, p. 1. (10) OJ L 312, 23.12.1995, p. 1. (11) OJ L 292, 15.11.1996, p. 2. (12) OJ L 136, 31.5.1999, p. 1. (13) OJ C 323, 30.12.2006, p. 1. ANNEX I OBJECTIVES AND IMPLEMENTATION OF BONUS 1. Objectives of BONUS BONUS shall enhance the Baltic Sea Regions research capacity to underpin the development and implementation of fit-for-purpose regulations, policies and management practices, to respond effectively to the major environmental and key societal challenges which the region faces and will face in the coming years and to improve the efficiency and effectiveness of the Baltic Sea Regions fragmented environmental research programming and approach by integrating the research activities in the Baltic Sea System into a durable, cooperative, interdisciplinary well-integrated and focused multi-national programme. BONUS shall also contribute to the establishment and structuring of the ERA in the Baltic Sea Region. In order to achieve those objectives it is necessary to improve the efficiency and effectiveness of the Baltic Sea Regions fragmented environmental research programming by integrating research activities into a durable, cooperative, interdisciplinary well-integrated and focused multi-national programme in support of the regions sustainable development. To this end BONUS shall: (a) establish a policy-driven Strategic Research Agenda; (b) increase sustainable cross-border and cross-sectoral public research programme coordination and integration; (c) raise the research capacity of the new Baltic Member States of the Union; (d) establish appropriate Stakeholder Consultation Platforms including representation from all relevant sectors; (e) mobilise additional financial resources from enhanced cross-sectoral Baltic Sea System research collaboration; (f) establish appropriate implementation modalities enabling an effective implementation of BONUS through a joint management legal entity and governance structure; (g) launch cross-thematic, strategically focused and multi-partner joint calls for proposals. 2. Strategic phase 2.1. Objective The strategic phase shall prepare the implementation phase. It shall deal with the strategic development of BONUS to ensure that an optimal integration of Baltic Sea System research can be achieved. It shall seek to strengthen the involvement of stakeholders and user groups to ensure that the research is relevant to policy and management, and that the prioritisation of research themes is driven by policy needs and the full involvement of scientists and their respective research institutions, as well as the broad stakeholder communities shall be actively sought. 2.2. Deliverables BONUS EEIG shall send to the Commission the deliverables set out in the following paragraphs no later than 15 months from the start of the strategic phase. The Commission shall provide advice and assistance at the request of BONUS EEIG during the preparation of those deliverables. BONUS EEIG shall report on the progress at the request of the Commission. 2.2.1. The Strategic Research Agenda The Strategic Research Agenda shall be developed and agreed upon in consultation among Participating States, a broad range of stakeholders and the Commission. It shall be the basis for a policy-driven programme. It shall broaden the research focus to embody, in addition to the marine ecosystem, a basin-wide approach that addresses the key issues affecting the quality and productivity of the Baltic Sea Region ecosystems. It shall include a description of the baseline and state-of-the-art of Baltic Sea System research, provide a clear strategic vision and roadmap of how to achieve the stated objectives and set out indicative policy-driven call topics, their budgets, publication timetable and the expected duration of projects. In addition, it shall include measures to address emerging research needs, advance the pan-Baltic integration of research, and include a joint roadmap for the shared use and possible planning for future investments in regional infrastructure capacities. 2.2.2. The Stakeholder Consultation Platforms On the basis of a comprehensive analysis of relevant BONUS stakeholders at the local, national, regional, and European levels, Stakeholder Consultation Platforms and mechanisms shall be established with the aim of strengthening and institutionalising the involvement of stakeholders from all relevant sectors for the identification of critical gaps, the prioritisation of research themes and the enhancement of research output uptake. This shall include participation by scientists, including from other relevant non-marine natural sciences and from social and economic science disciplines, to ensure the required multi-disciplinarity in developing the Strategic Research Agenda, its strategic vision and research priorities. A Forum of Sector Research (a body of representatives from ministries and other actors dealing with Baltic Sea System research and governance) shall be established as a permanent body in support of BONUS and be responsible for discussing its planning, outcomes and emerging research needs from the decision-making perspective. The Forum shall facilitate and advance the pan-Baltic integration of research, including the joint use and planning of infrastructure capacities, assist in highlighting research needs, advance the utilisation of the research results and facilitate the integration of research funding. 2.2.3. The Implementation Modalities The Implementation Modalities shall include all aspects of securing the successful implementation of the Strategic Research Agenda. They shall, where appropriate, follow the rules of the Seventh Framework Programme. They shall consist, inter alia, of the following elements: (a) adopting measures (drafting documents, establishing procedures, hiring and training staff) required by the Financial Regulation for indirect centralised management; (b) obtaining formal commitments from Participating States amounting to at least EUR 48,75 million, out of which a maximum of 25 % may be in the form of an in-kind infrastructure contribution; (c) providing a realistic and evidence-based estimate of the value of the in-kind infrastructure contribution of Participating States; (d) compiling an exhaustive list of all infrastructures, including contacts for their owners, operators or other responsible authorities, and publishing it and updating it whenever necessary; (e) ensuring that common implementation modalities are agreed and in place for the grant agreements with BONUS beneficiaries to be concluded centrally by BONUS EEIG, including common and agreed rules for participation, model grant agreement, guidelines for applicants, participants and independent evaluators, and modalities for the audit of beneficiaries, including the possibility for the Commission and the Court of Auditors to carry out such audits; (f) developing an appropriate governance structure for the management of BONUS in all phases of the project lifecycle; (g) ensuring that adequate funding is provided to strengthen BONUS EEIG in terms of human resources and multidisciplinary expertise in order to enable it to support the strategic aspects, as well as the efficient implementation of BONUS; (h) developing a financing structure for funding BONUS projects; (i) developing a communication and dissemination strategy which as far as possible ensures that the results and data follow the standards of the European Marine Observation and Data Network. With regard to in-kind infrastructure contributions, a specific approach and rules shall be developed during the strategic phase whereby the Participating States commit themselves to providing to BONUS beneficiaries access to and use of infrastructure (notably research ships) free of charge. Costs for the use of such infrastructure shall not be eligible project costs. In this regard, BONUS EEIG shall conclude relevant agreements with the Participating States or the infrastructure owners, which shall: (a) define the methodology for evaluating in-kind infrastructure contributions; (b) ensure that BONUS EEIG, the Commission and the Court of Auditors can audit the access to and use of the infrastructure and costs arising from it; (c) stipulate that the contracting parties shall report annually on the costs incurred in providing the access to or use of the infrastructure to BONUS beneficiaries. 2.2.4. Union Funding of the Strategic Phase Eligible costs shall be reimbursed up to 50 % and shall be those actual costs incurred by BONUS EEIG and recorded in its accounts necessary for the fulfilment of the objective identified in point 1. Costs may be eligible as of 1 January 2010 and shall be further defined in the grant agreement for the strategic phase. 3. Implementation Phase Provided that the conditions as referred to in Article 3(3)(a) are in place and the ex-ante audit of BONUS EEIG is positive, the Commission and BONUS EEIG shall conclude the Implementation Agreement. 3.1. Objectives During the implementation phase joint calls for proposals shall be published and carried out with a view to funding strategically targeted BONUS projects addressing the objectives of BONUS. The topics shall be taken from from BONUS Strategic Research Agenda, respect as far as possible the established roadmap and cover research, technological development and training and/or dissemination activities. 3.2. Implementation of BONUS Projects BONUS projects shall be implemented via multi-partner trans-national projects involving at least three independent eligible legal entities from three different Member States or associated countries, of which at least two shall be from the Participating States. Legal entities from Member States and associated countries may receive BONUS funding. Any consortium submitting a proposal for a BONUS project may include participants from a third country provided that it can realistically ensure that it has the necessary resources to fully cover the costs for its participation. Each call for proposals shall clearly indicate the scientific topics. Those topics shall be identified by BONUS EEIG in consultation with the Commission. When identifying the topics, they shall take account of emerging needs, the results and outcomes of the previously implemented projects and of the wide stakeholder consultations undertaken during the strategic phase and throughout BONUS. BONUS EEIG shall publish the calls for proposals as widely as possible, using specific information support, particularly Internet sites on the Seventh Framework Programme and address all relevant stakeholders through the specialised press and brochures. The calls for proposals shall remain open for at least 3 months. Proposed projects shall be submitted centrally to BONUS EEIG by the applicants in response to the calls and in a single-stage evaluation procedure. Proposed projects shall be evaluated and selected centrally on the basis of an independent review in the light of defined eligibility and selection and award criteria. The core evaluation criteria shall be scientific excellence, the quality of the implementation and the expected impact of the project. The calls for proposals shall embody the core evaluation criteria. Additional criteria may be introduced on condition that they are published in the call for proposals, are non-discriminatory and do not prevail over the core evaluation criteria. BONUS EEIG shall ensure that each proposal received is evaluated with the assistance of at least three independent experts appointed by it on the basis of the criteria set out in Regulation (EC) No 1906/2006. A rating shall be given for each project proposal. The independent experts shall examine the projects against the evaluation criteria and score them on a scale from 0 to 5 per criterion according to the rules for submission of proposals, and the related evaluation, selection and award procedures of the Seventh Framework Programme. BONUS EEIG shall establish a funding list strictly in accordance with the results of the independent evaluation. The ranking list established by the independent experts shall be considered binding for the allocation of BONUS funds. The administrative management of the grants awarded to the selected BONUS projects shall be handled centrally under the responsibility of BONUS EEIG. 3.3. Further Activities Besides the management of BONUS set out in points 3.1 and 3.2., BONUS EEIG shall also engage in the following activities: (a) regular updating of the Strategic Research Agenda and prioritisation of research themes to take account of emerging needs and the results and outcome of the previously implemented projects and on the basis of the wide stakeholder consultation procedures referred to in point 2.2.2; (b) facilitating access for trans-national and multidisciplinary research teams from BONUS-funded projects to unique research infrastructures and facilities; (c) promoting an effective science-policy interface to ensure an optimal uptake of research results; (d) securing funding by the Participating States that would ensure sustainability of BONUS without Union funding in the post BONUS period; (e) increased collaboration between the regional environmental research programmes and the relevant science communities in the other European sea basins; (f) communication and dissemination activities; (g) BONUS EEIG shall proactively engage in the sharing of best practices with the other European regional sea basins, as well as good articulation at the European level to secure harmonisation and streamlining. 3.4. Contributions during the Implementation Phase The implementation phase of BONUS shall be co-funded by the Participating States and the Union over a minimum period of 5 years until the full lifecycle of all BONUS-funded projects has ended, provided that commitments from the Union are met up to 2013 and all obligations to report to the Commission are fulfilled. The Union financial contribution during the implementation phase shall match the cash and in-kind infrastructure contributions of the Participating States to BONUS projects made through BONUS EEIG as well as the running costs incurred by BONUS EEIG in the implementation phase. These running costs may not exceed EUR 5 million. BONUS EEIG shall be the recipient and administrator of the Union financial contribution. A Participating State may decide to administer its own national funding and to devote its cash contribution exclusively to domestic research that is selected at central level or to have its cash contribution administered centrally by BONUS EEIG. Subject to the conditions agreed in the annual financial agreements referred to in Article 5(2), the Union financial contribution shall be disbursed on the basis of evidence of payment of the cash contribution of the Participating States to BONUS beneficiaries or to BONUS EEIG and of provision of in-kind infrastructure contributions for BONUS projects. The proper use of BONUS funding by the beneficiaries shall be the responsibility of BONUS EEIG, and shall be established by the independent financial auditing of projects to be carried out by BONUS EEIG, or on its behalf. 3.5. Funding of BONUS Projects Subject to Article 3(3)(f), funding of BONUS projects shall cover up to 100 % of the eligible costs to be calculated according to common funding rules and common funding rates, as established by BONUS EEIG in the Implementation Modalities and agreed by the Commission in the Implementation Agreement. ANNEX II GOVERNANCE OF BONUS BONUS shall be managed by BONUS EEIG through its Secretariat. BONUS EEIG has established the following structures for the purposes of BONUS: (a) Steering Committee; (b) Secretariat; (c) Advisory Board; (d) Forum of Sector Research; and (e) Forum of Project Coordinators. (a) The Steering Committee shall be the highest authority of BONUS EEIG, forming its decision-making body and board governing its secretariat. The Steering Committee shall be composed of senior officers of the research funding and management institutions appointed by the members of BONUS EEIG. It shall be presided by the Chairperson, a position that shall be rotated annually between BONUS EEIG members. The previous, current and future chairpersons shall form the Executive Committee that supports the Secretariat in matters of strategic importance. Taking account of proposals by the Secretariat, the Steering Committee shall decide on the strategic orientation of BONUS, including the decisions on defining and updating BONUS, on the planning of calls for proposals, on the budget profile, on the eligibility and selection criteria, on the pool of evaluators, on the approval of the ranking list of BONUS projects to be funded, on the monitoring of progress of the funded BONUS projects and on the supervision of the adequate and orderly work of the Secretariat in relation to BONUS. (b) The Secretariat shall be headed by the Executive Director, who shall implement the decisions of the Steering Committee and shall act as the principal representative of BONUS to both the Commission and the various national funding agencies. The Secretariat shall be responsible for the overall coordination and monitoring of activities of BONUS, the publication, evaluation and outcome of the calls for proposals and the monitoring of the funded projects, both from the contractual as well as scientific point of view and for reporting on progress to the Steering Committee. It shall also be responsible for the planning and organisation of consultations with stakeholders and the Advisory Board and their subsequent integration and streamlining into the Strategic Research Agenda and the promotion of effective science-policy interfaces. (c) The Advisory Board shall assist the Steering Committee and Secretariat. It shall be composed of scientists of high international standing, representatives of relevant stakeholders, including for example, tourism, renewable energies, fisheries and aquaculture, maritime transport, biotechnology and technology providers and including both industry and civil society organisations with an interest in those sectors, other integrated Baltic research programmes and other European regional seas. It shall provide independent advice, guidance and recommendations regarding scientific and policy-related issues of BONUS, including advice on the objectives, priorities and direction of BONUS, ways of strengthening the performance of BONUS and delivery and the quality of its research outputs, capacity building, networking, and the relevance of the work to achieving the objectives of BONUS. It shall also assist in the use and dissemination of the results of BONUS. (d) The Forum of Sector Research shall be composed of representatives from ministries and other actors dealing with Baltic Sea System research and governance. It shall convene once a year as a consultation meeting that discusses the outcomes of BONUS and emerging research needs from the decision-making perspective. It shall serve as the forum for advancing the pan-Baltic integration of research, including relevant sectorally-funded research and the use and planning of joint infrastructures. (e) The Forum of Project Coordinators shall be composed of coordinators of projects funded through BONUS. It shall assist the Secretariat in matters dealing with the scientific coordination of BONUS and the integration and synthesis of the research results.